DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Controlling display of a body model based on captured images of a human.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of application 17/102,305.
It is clear that all the elements of the application claim 1 are to be found in claim 1 of application 17/102,305 as the application claim 1 fully encompasses claim 1 of application In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,305 claim 1 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 19 of the instant application correspond across the column to the like lettered elements of claim 19 of application 17/102,305.
It is clear that all the elements of the application claim 19 are to be found in claim 19 of application 17/102,305 as the application claim 19 fully encompasses claim 19 of application 17/102,305. The difference between the application claim 19 and the claim 19 of application 17/102,305 lies in the fact that claim19 of application includes many more elements and is thus much more specific than claim 19 of application 17/102,305.  Thus the invention of claim 19 of the application 17/102,364 is in effect a “species” of the “generic" invention of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,305 claim 19 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 20 of application 17/102,305.
It is clear that all the elements of the application claim 20 are to be found in claim 20 of application 17/102,305 as the application claim 20 fully encompasses claim 20 of application 17/102,305. The difference between the application claim 20 and the claim 20 of application 17/102,305 lies in the fact that claim 20 of application includes many more elements and is thus much more specific than claim 20 of application 17/102,305.  Thus the invention of claim 20 of the application 17/102,364 is in effect a “species” of the “generic" invention of application 17/102,305 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of application 17/102,331.
It is clear that all the elements of the application claim 1 are to be found in claim 1 of application 17/102,331 as the application claim 1 fully encompasses claim 1 of application 17/102,331. The difference between the application claim 1 and the claim 1 of application 17/102,331 lies in the fact that claim1 of application includes many more elements and is thus much more specific than claim 1 of application 17/102,331.  Thus the invention of claim 1 of the application 17/102,364 is in effect a “species” of the “generic" invention of application 17/102,331 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,331 claim 1 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 19 of the instant application correspond across the column to the like lettered elements of claim 19 of application 17/102,331.
It is clear that all the elements of the application claim 19 are to be found in claim 19 of application 17/102,305 as the application claim 19 fully encompasses claim 19 of application 17/102,331. The difference between the application claim 19 and the claim 19 of application 17/102,331 lies in the fact that claim19 of application includes many more elements and is thus much more specific than claim 19 of application 17/102,331.  Thus the invention of claim 19 of the application 17/102,364 is in effect a “species” of the “generic" invention of application 17/102,331 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,331 claim 19 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant 
It is clear that all the elements of the application claim 20 are to be found in claim 20 of application 17/102,331 as the application claim 20 fully encompasses claim 20 of application 17/102,331. The difference between the application claim 20 and the claim 20 of application 17/102,331 lies in the fact that claim 20 of application includes many more elements and is thus much more specific than claim 20 of application 17/102,305.  Thus the invention of claim 20 of the application 17/102,364 is in effect a “species” of the “generic" invention of application 17/102,331 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,331 claim 20 is anticipated by claim 20 of the instant application, it is not patentably distinct from claim 20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/102,331 - Copending Application
17/102,305 - Copending Application
17/102,364 - Instant Application
1. An image processing method, 

(a) comprising: obtaining an image; 

(b) obtaining a feature of a part of a target based on the image; 

(c) determining movement information of the part based on the feature; and 

(d) controlling movement of a corresponding part in a controlled model according to the movement information.


(a) comprising: obtaining an image; 

(b) obtaining a feature of a limb of a body based on the image, wherein the limb comprises an upper limb and/or a lower limb; 

(c) determining first-type movement information of the limb based on the feature; and 

(d) controlling movement of the limb of a controlled model according to the first-type movement information.


(a) comprising: obtaining an image; 

(b) obtaining features of at least two parts of a target based on the image; 

(c) determining, according to the features of the at least two parts and a first movement constraint condition of a 

(d) controlling movement of the connection portion in a controlled model according to the movement information of the connection portion.


(a) a memory storing computer-executable instructions; and a
processor coupled to the memory, 

(b) wherein the processor is configured to obtain an image; 

(c) obtain a feature of a part of a target based on the image; 

(d) determine movement information of the part based on the feature; and 

(e) control movement of a corresponding part in a controlled model according to the movement information.
19. An image device, comprising: 

(a) a memory storing computer executable instructions; and a processor coupled to the memory, 

(b) wherein the processor is configured to: obtain an image; 

(c) obtain a feature of a limb of a body based on the image, 

(f) wherein the limb comprises an upper limb and/or a lower limb; 

(d) determine first-type movement information of the limb based on the feature; 

(e) and control movement of the limb of a controlled model according to the first-type movement information.
19. An image device, comprising: 

(a) a memory storing computer executable instructions; and a processor coupled to the memory 

(b) wherein the processor is configured to: obtain an image; 

(c) obtain features of at least two parts of a target based on the image; 

(d) determine, according to the features of the at least two parts and a first movement constraint condition of a connection portion, 

(d) movement information of the connection portion, wherein the connection portion connects two of the at least two parts; and 

(e) control movement of the connection portion in a controlled model according to the movement information of the connection portion.


(a) obtain an image; 

(b) obtain a feature of a part of a target based on the image; 

(c) determine movement information of the part based on the feature; and 

(d) control movement of a corresponding part in a controlled model according to the movement information.
20. A non-volatile computer storage medium storing computer executable instructions that are executed by a processor to: 

(a) obtain an image; 

(b) obtain a feature of a limb of a body based on the image, 

(b) wherein the limb comprises an upper limb and/or a lower limb; 

(c) determine first-type movement information of the limb based on the feature; and 

(d) control movement of the limb of a controlled model according to the first-type movement information.
20. A non-volatile computer storage medium storing computer-executable instructions that are executed by a processor to: 

(a) obtain an image; 

(b) obtain features of at least two parts of a target based on the image; 

(c) determine, according to the features of the at least two parts and a first movement constraint condition of a connection portion, 

(c) movement information of the connection portion, wherein the connection portion connects two of the at least two parts; and 

(d) control movement of the connection portion in a controlled model according to the movement information of the connection portion.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, hereafter ‘255).

Regarding claim 1, Williams teaches an image processing method (‘255, ¶ 0007; image processing method described), comprising: obtaining an image (‘255; ¶ 0007; receiving image data from the capture device); obtaining features of at least two parts of a target (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – select joints j18 and j2 as the two features of the target upper arm, bp5) based on the image (‘255; ¶ 0007; receiving image data from the capture device); determining, according to the features of the at least two parts (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs - connection portion; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – select joints j18 and j2 as the two features of the target upper arm, bp5) and a first movement constraint condition of a connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm bp5), movement information of the connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connector of element bp5 based on the movement tracking of the two features j18 and j2), wherein the connection portion connects two of the at least two parts (‘255; figs 3-5; connector and their adjacent body 
Williams discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 1.

In regard to claim 2, Williams teaches the method according to claim 1 and further teaches wherein controlling the movement of the connection portion in the controlled model according to the movement information of the connection portion comprises: determining, according to a type of the connection portion (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – least two parts of a target j1-j33; select j18 and j2 as the two least two parts of a target connected by the structures shown in figs. 3-5 which are part of the connection portion of claim 1), a control mode of controlling the connection portion (‘255, figs. 3-5; ¶ 0124; ¶ 0140; constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration); and controlling the movement of the connection portion in the controlled model according to the control mode and the movement information of the connection portion (‘255; fig. 1A; avatar 19 follows the limb, connection portion and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14).

Regarding claim 3, Williams teaches the method according to claim 2 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is a first-type connection portion (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints 

In regard to claim 4, Williams teaches the method according to claim 2 and further teaches wherein determining, according to the type of the connection portion, the control mode of controlling the connection portion comprises: in response to that the connection portion is a second-type connection portion (‘255, figs. 3-5; ¶ 0124; motion constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration – select a connection portion that includes bp5 of fig. 3 - lower arm and feature, joint j18, dependent node of limb connection portion, bp4), the control mode is a second-type control mode (‘255, figs. 3-5; ¶ 0124; motion constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration – select a connection portion that includes bp5 of fig. 3 - lower arm and feature, joint j18, dependent node of limb connection portion, bp4 defining the second-type control mode where the feature location is dependent upon the position of another portion or connection portion of the model), wherein the second-type control mode is used for indirectly controlling movement of a connection portion in the controlled model corresponding to the second-type connection portion (‘255; fig. 1A; avatar 19 follows the limb and other body components of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14), and the indirect 

Regarding claim 5, Williams teaches the method according to claim 4 and further teaches wherein controlling the movement of the connection portion in the controlled model according to the control mode and the movement information of the connection portion comprises: in response to that the control mode is the second-type control mode (‘255, figs. 3-5; ¶ 0124; motion constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts where the various types of joints determine specific control modes determined by the connector under consideration – select a connection portion that includes bp5 of fig. 3 - lower arm and feature, joint j18, dependent node of limb connection portion, bp4 defining the second-type control mode where the feature location is dependent upon the position of another portion or connection portion of the model), 

In regard to claim 6, Williams teaches the method according to claim 5 and further teaches the method as further comprising: obtaining, by decomposing the movement information of the connection portion (‘255; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream expert) may be fed as input to another expert (a downstream 

In regard to claim 7, Williams teaches the method according to claim 4 and further teaches wherein the second-type connection portion comprises: a wrist (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; wrist; j20); and an ankle (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; ankle, j26).

In  regard to claim 8, Williams teaches the method according to claim 5 and further teaches wherein in response to that the second-type connection portion is a wrist (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; wrist; j20), the traction portion corresponding to the wrist comprises: an upper arm (‘255, figs. 3-5; ¶ 0124; bp5) and/or a forearm (‘255, figs. 3-5; ¶ 0124; bp4); and in response to that the second-type connection portion is an ankle (‘255;figs. 3-5; ¶ 0078; ¶ 0097; ¶ 0117; ankle, j26), the traction portion corresponding to the ankle comprises: a thigh (‘255, figs. 3-5; ¶ 0124; bp14) and/or a calf (‘255, figs. 3-5; ¶ 0124; bp13).

Regarding claim 9, Williams teaches the method according to claim 3 and further teaches wherein the first-type connection portion comprises a neck connecting a head and a trunk (‘255; figs. 3-5; bp2 is the neck of the model and imaged human connecting the head, bp1 and the trunk, bp6).

In regard to claim 10, Williams teaches the method according to claim 1 and further teaches wherein determining, according to the features of the at least two parts and the first movement constraint condition of the connection portion, the movement information of the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body).

Regarding claim 11, Williams teaches the method according to claim 10 and further teaches wherein determining the candidate orientation information of the connection portion according to the respective orientation information of the two parts comprises: determining first candidate orientation information and second candidate orientation information of the connection portion according to the respective orientation information of the two parts (‘255; ¶ 0032-0033; ¶ 0117-019; methods generate a number of skeletal hypotheses based on respective orientation information of the two parts comprises that may be evaluated by the arbiter to select the best fit for each skeletal hypothesis).

In regard to claim 12, Williams teaches the method according to claim 11 and further teaches wherein determining the movement information of the connection portion according to the candidate orientation information and the first movement constraint condition comprises: selecting target orientation information within an orientation change constraint range from the first candidate orientation information and the second candidate orientation information (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time - first-type movement information of the connection portion based on the constraint on joints defined by the specific body connectors and adjacent body parts and the ends of the connector and permissible relative motion with respect to the two joints associated with the connector and their adjacent body parts; joints j18 and j2 as the two features of the target upper arm bone connecting the two joints, upper arm bp5); and determining the movement information of the connection portion according to the target orientation information (‘255; ¶ 0031-0035; determining the best fit movement information of the connection portion according to the target orientation information).

Regarding claim 13, Williams teaches the method according to claim 10 and further teaches wherein determining the respective orientation information of the two parts according to the features of the two parts comprises: obtaining, for each of the two parts, a first key point and a second key point (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point, to yield the first reference point for each of the two parts), wherein the first reference point refers to a first predetermined key point in the target (‘255, figs. 3-5; ¶ 0059-0060; j18); generating a first vector based on the first key point and the first reference point (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – key points j1-j33; select j18 and j2 as the two key points; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point, to yield the first  vector based on the first key point and the first reference point); generating a second vector based on the second key point and the first reference point (‘255, figs. 3-5; ¶ 0059-0060; j18); generating a first vector based on the first key point and the first reference point (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – key points j1-j33; select j18 and j2 as the two key points; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point, to yield the a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point).

In regard to claim 14, Williams teaches the method according to claim 13 and further teaches wherein determining the orientation information for each of the two parts based on the first vector and the second vector comprises: performing, for each part, cross product on the two vectors of the part to obtain a normal vector of a plane where the part is located; and taking the normal vector as the orientation information of the part (‘255; ¶ 0144-0146; ortho-normal basis vectors for torso space can be visualized as: + X is from the left shoulder to the right shoulder; + Y is up the torso/spine; and +Z is out through the player's chest (i.e., generally the opposite of+ Z in world-space). Again, this frame of reference is by way of example only and may vary in further embodiments).

Regarding claim 15, Williams teaches the method according to claim 1 and further teaches the method as further comprising: determining movement information of the at least two parts based on the features (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly 

In regard to claim 16, Williams teaches the method according to claim 15 and further teaches wherein determining the movement information of the connection portion according to the movement information of the at least two parts comprises: obtaining a third 3-Dimensional (3D) coordinate of the connection portion with respect to a second reference point (‘255; figs. 3-5; ¶ 0080-0081; ¶ 0093; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body, select a centroid candidate associated with connection portion associated with the at least two parts as the third 3D coordinate of a skeleton key point of the connection portion based on a 3D image), wherein the second reference point refers to a second predetermined key point in the at least two parts (‘255, figs. 3-5; ¶ 0059-0060; bones and joints may collectively make up a skeletal model, which may be a constituent element of the body model. The skeletal model may include one or more skeletal members for each body part and a joint between adjacent skeletal members; fig. 4 shows a skeletal model 80 as viewed from the front, with joints j1 through j33 – key points j1-j33; select j18 and j2 as the two key points of the at least two parts); and obtaining absolute rotation information of the connection portion according to the third 3D coordinate (‘255, figs. 3-5; ¶ 0061; ¶ 0081; trajectories of joint locations are tracked over time - first-type movement information of the connection portion j24 of the top of bp13 or the bottom portion of bp14; the knee rotates with normal forward propelling motions; By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined. For example, if examining a lower leg, the orientation of the lower leg relative to the associated upper leg and hips may be examined in order to determine an axial roll angle); and controlling the movement of the connection portion in the controlled model according to the movement information of the connection portion comprises: controlling the movement of the connection portion in the controlled model based on the absolute rotation information (‘255, figs. 3-5; ¶ 0061; ¶ 0081; ¶ 0092-0093; trajectories of joint locations are tracked over time and are used to determine locations of centroids - by examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined. For example, if examining a lower leg, the 

Regarding claim 17 Williams teaches the method according to claim 16 and further teaches wherein controlling the movement of the connection portion in the controlled model based on the absolute rotation information further comprises: obtaining, by decomposing the absolute rotation information according to a traction hierarchy relationship among a plurality of connection portions in the target (‘255; figs. 3-5; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream expert) may be fed as input to another expert (a downstream expert). A given expert may be both an upstream expert in one embodiment and a downstream expert in another embodiment. Moreover, the present system may further comprise the concept of a "mixer" expert, which lives downstream of the other experts, and consumes all of their output, mixing and matching from various skeletal hypotheses; decomposes the observed motion and mixes and matches model control types to obtain a best match), relative rotation information (‘255; figs. 3-5; ¶ 0127; In further embodiments, it is contemplated that any of the above-described experts may be combined with any other above-described expert, so that the output of one expert (an upstream expert) may be fed as input to another expert (a downstream expert). A given expert may be both an upstream expert in one embodiment and a downstream expert in another embodiment. Moreover, the present system may further comprise the concept of a "mixer" expert, which lives downstream of the other experts, and consumes all of their output, mixing and matching from various skeletal hypotheses; decomposes the observed motion and mixes and matches model control types to obtain a best 

In regard to claim 18, Williams teaches the method according to claim 17 and further teaches wherein controlling the movement of the connection portion in the controlled model based on the absolute rotation information further comprises: correcting the relative rotation information according to a second constraint condition (‘255; ¶ 0113-0114; ¶ 0140; generalized tree structure of a human body is used in generating skeletal hypotheses. Further experts may make use of other known human body configurations and constraints based on the absolute rotation information in generating further skeletal hypotheses), wherein the second constraint condition comprises a rotatable angle of the connection portion (‘255; ¶ 0034; ¶ 0113-0114; ¶ 0140; generalized tree structure of a human body is used in generating skeletal hypotheses. Further experts may make use of other known human body configurations and constraints based on the absolute rotation information in generating further skeletal hypotheses); and controlling the movement of the connection portion in the controlled model based on the relative rotation information comprises: controlling the movement of the connection portion in the controlled 

Regarding claim 19, Williams teaches an image device (‘255; fig. 19B; ¶ 0172), comprising: a memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory) storing computer executable instructions (‘255; ¶ 0174); and a processor (‘255; fig. 19B, element 759; ¶ 0172) coupled to the memory (‘255; fig. 19B, element 759; ¶ 0172) wherein the processor (‘255; fig. 19B, element 759; ¶ 0172) is configured to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain features of at least two parts of a target (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs - connection portion; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – select joints j18 and j2 as the two features of the target upper arm, bp5) based on the image (‘255; ¶ 0007; receiving image data from the capture device); determine, according to the features of the at least two parts (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the three-dimensional position of every tracked point
Williams discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 19.

In regard to claim 20, Williams teaches a non-volatile computer storage medium (‘255; fig. 19B, elements 738, 753 and 754; ¶ 0173) storing computer-executable instructions (‘255; ¶ 0174) that are executed by a processor (‘255; fig. 19B, element 759; ¶ 0172) to: obtain an image (‘255; ¶ 0007; receiving image data from the capture device); obtain features of at least two parts of a target (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part proposals as probabilities as to the proper identification of specific body parts within the image to identify limbs - connection portion; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – select joints j18 and j2 as the two features of the target upper arm, bp5) based on the image (‘255; ¶ 0007; receiving image data from the capture device); determine, according to the features of the at least two parts (‘255; figs. 3-5; ¶ 0078; texture features - Exemplar, which is a known technique for receiving a two-dimensional depth texture image and generating body part three-dimensional position of every tracked point
Williams discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 20.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:

US 10319133 B1	Posing animation hierarchies with dynamic posing roots – Users may dynamically specify a "posing root" node in an animation hierarchy that is different than the model root node used to define the animation hierarchy. When a posing root node is specified, users specify the pose, including translations and rotations, of other nodes relative to the posing root node, rather than the model root node. Poses of nodes may be specified using animation variable values relative to the posing root node. Animation variable values specified relative to the posing root node are dynamically converted to equivalent animation variable values relative to the model root node, which then may be used to pose an associated model. Animation data may be presented to users relative to the current posing root node. If a posing root node is changed to a different location, the animation data is converted so that it is expressed relative to the new posing root node.

US 20180165860 A1	Motion Edit Method and Apparatus for Articulated Object – The present disclosure relates to a motion edit method for editing the motion of an articulated object using a computing device with a touch screen, including a) when any one of a joint path and a body 

US 9177409 B2	Animating a virtual object within a virtual world – method of animating a virtual object within a virtual world, wherein the virtual object comprises a plurality of object parts, wherein for a first object part there is one or more associated second object parts, the method comprising: at an animation update step: specifying a target frame in the virtual world; and applying control to the first object part, wherein the control is arranged such that the application of the control in isolation to the first object part would cause a movement of the first object part in the virtual world that reduces a difference between a control frame and the target frame, the control frame being a frame at a specified position and orientation in the virtual world relative to the first object part, wherein applying control to the first object part comprises moving the one or more second object parts within the virtual world to compensate for the movement of the first object part in the virtual world caused by applying the control to the first object part.

US 20150199824 A1	Apparatus and Method for Detecting Multiple Arms and Hands by Using Three-Dimensional Image – Provided are an apparatus and method for detecting a plurality of arms and hands by using a three-dimensional (3D) image. The apparatus includes an image input unit configured to acquire a 3D image of an object, an arm detecting unit configured to detect one or more component-unit candidate regions of the object in the 3D image, and detect one or more arm regions by using arm detection feature information, extracted from each of the candidate regions, and a pattern recognition algorithm, and a hand detecting unit configured to calculate a position of a hand and a position of a wrist in each of the arm regions detected by the arm detecting unit, and detect a hand region by using the position of the hand and the position of the wrist.

US 20120218262 A1	Animation of Photo-Images via Fitting of Combined Models – An image animation method implementable in software includes: fitting a fitting model to at least an object in the image, and animating the object in accordance with a corresponding animation model, where the fitting model is at least as rigid as the animation 

US 20110249865 A1	Apparatus, Method and Computer-Readable Medium Providing Marker-Less Motion Capture of Human – Provided are an apparatus, method and computer-readable medium providing marker-less motion capture of a human. The apparatus may include a two-dimensional (2D) body part detection unit to detect, from input images, candidate 2D body part locations of candidate 2D body parts; a three-dimensional (3D) lower body part computation unit to compute 3D lower body parts using the detected candidate 2D body part locations; a 3D upper body computation unit to compute 3D upper body parts based on a body model; and a model rendering unit to render the model in accordance with a result of the computed 3D upper body parts.

US 20070146371 A1	Reconstruction, Retargeting, Tracking, and Estimation of Motion for Articulated Systems – A control system and method generate joint variables for motion or posing of a target system in response to observations of a source system. Constraints and balance control may be provided for more accurate representation of the motion or posing as replicated by the target system.

US 20070126743 A1	Method for estimating three-dimensional position of human joint using sphere projecting technique – A method for estimating three-dimensional positions of human joints includes the steps of: a) marker-free motion capturing a moving figure for obtaining a multiview 2D image of the moving figure, and extracting a 2D feature point corresponding to a bodily end-effector; b) three-dimensionally matching the 2D feature point corresponding to the bodily end-effector, and recovering the 3D coordinates of the bodily end-effector; c) generating a 3D blob of the bodily end-effector, generating a virtual sphere with a radius that is a distance from a center of the 3D blob to a joint, and projecting the virtual sphere onto the obtained multiview 2D image of the moving figure; and d) detecting a coinciding point of a surface of the projected virtual sphere and the multiview 2D image of the moving figure, and estimating a 3D position corresponding to the coinciding point as a 3D position of the joint.

Pavllo et al.; "QuaterNet: A Quaternion-based Recurrent Model for Human Motion;" British Machine Vision Conference (BMVC), 2018; pages 1-14; available on line arXiv.org -1805.06485v2, July 2018 - Deep learning for 

Fraagkiadaki et al.; "Recurrent Network Models for Human Dynamics;" Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2015, pp. 4346-4354 – We propose the Encoder-Recurrent-Decoder (ERD) model for recognition and prediction of human body pose in videos and motion capture. The ERD model is a recurrent neural network that incorporates nonlinear encoder and decoder networks before and after recurrent layers. We test instantiations of ERD architectures in the tasks of motion capture (mocap) generation, body pose labeling and body pose forecasting in videos. Our model handles mocap training data across multiple subjects and activity domains, and synthesizes novel motions while avoiding drifting for long periods of time. For human pose labeling, ERD outperforms a per frame body part detector by resolving left-right body part confusions. For video pose forecasting, ERD predicts body joint displacements across a temporal horizon of 400ms and outperforms a first order motion model based on optical flow. ERDs extend previous Long Short Term Memory (LSTM) models in the literature to jointly learn representations and their dynamics. Our experiments show such representation learning is crucial for both labeling and prediction in space-time. We find this is a distinguishing feature between the spatio-temporal visual domain in comparison to 1D text, speech or handwriting, where straightforward hard coded representations have shown excellent results when directly combined with recurrent units


Chen et al.: " Adversarial PoseNet: A Structure-aware Convolutional Network for Human Pose Estimation;" Proceedings of the IEEE International 


Walker et al.; "The Pose Knows: Video Forecasting by Generating Pose Futures;" Proceedings of the IEEE International Conference on Computer Vision (ICCV), 2017, pp. 3332-3341 – Current approaches to video forecasting attempt to generate videos directly in pixel space using Generative Adversarial Networks (GANs) or Variational Autoencoders (VAEs). However, since these approaches try to model all the structure and scene dynamics at once, in unconstrained settings they often generate uninterpretable results. Our insight is that forecasting needs to be done first at a higher level of abstraction. Specifically, we exploit human pose detectors as a free source of supervision and break the video forecasting problem into two discrete steps. First we explicitly model the high level structure of active objects in the scene (humans) and use a VAE to model the possible future movements of humans in the pose space. We then use the future poses generated as conditional information to a GAN to predict the future frames of the video in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/